Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Giuseppe Mileto on 6/16/21.
	Application is changed as follows:

Change claim 1, line 9 from "shperical 8” to – spherical –.

Change claim 20 last line from

“snowman segment." to

– snowman segment;

wherein the or each bowl element comprises an aperture at a base of the or each bowl element to facilitate collection of snow in the or each bowl element, via 


Cancel claim 5.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Upright (US 836308) and Holiday (US 7963500).  None of the closest prior art references including these teach or suggest, either alone or in combination:  the or each bowl element comprises an aperture at a base of the or each bowl element to facilitate collection of snow in the or each bowl element, via dragging the or each bowl element over a surface of snow, base down, the method thus further comprising dragging the or each bowl element over a surface of snow to collect snow in the or each bowl element through the aperture at the base. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743